Citation Nr: 0904080	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-09 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for increased evaluation 
of right parietal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) San Juan, Commonwealth of 
Puerto Rico, Regional Office (RO). 


FINDING OF FACT

Exam revealed no evidence of a right parietal scar, let alone 
a superficial and painful scar.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
service-connected right parietal scar have not been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.118 Diagnostic Code 
7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the duty to notify was satisfied by a letter sent to 
the veteran in May 2005.  This letter informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the 
veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.

Further, the statement of the case, dated January 2006, and 
the supplemental statement of the case, dated March 2006, set 
forth the relevant diagnostic codes for the veteran's right 
parietal scar, and included a description of the rating 
formulas for all possible schedular ratings under the 
relevant diagnostic codes.  The veteran was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
disability evaluation that the RO had assigned.   

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for increased 
disability compensation, any question as to the appropriate 
effective date to be assigned (for any increase) is rendered 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
VA medical treatment records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also accorded a 
VA examination in November 2005 as part of this claim.  38 
C.F.R. § 3.159(c) (4).  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence that might 
be relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increase Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  While the veteran's entire history 
is reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

For historical purposes, it is noted that service connection 
was established for right parietal scar by the RO in a 
February 2002 decision, based in part on the review of the 
veteran's service medical records that indicated that he 
suffered a laceration to the right side of his head in June 
1965.  A 0 percent disability evaluation was assigned based 
on a review of the relevant contemporaneous evidence of 
record.  The veteran claims that a higher evaluation is 
warranted.

The veteran's service-connected scar is, and has been, 
evaluated using criteria found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7804.  A noncompensable evaluation is 
currently assigned.

The Board has also considered whether a higher rating is 
available under an alternate diagnostic code.  38 C.F.R. 
§ 4.117 provides 10 percent ratings for a superficial scar 
that is unstable (DC 7803), painful on examination (DC 7804), 
or that limits motion (DC 7805).  Although the veteran has 
contended that the scar is tender (see March 2006 Form 9), 
the diagnostic code specifically states that a 10 percent 
rating is only provided for a scar is painful on examination; 
consequently, as the scar was not tender or painful on 
examination, a higher rating is not warranted under DC 7804.  

In this case, the medical evidence indicates that the 
veteran's scar is not unstable or painful.  At the June 2005 
VA medical examination, the examiner noted that the veteran's 
scar was not painful upon palpation.  In fact, the VA medical 
examiner noted that there was "no evidence of any type of 
scar in parietal region or in the head surface area."  In 
addition, "two other physicians consulted and evaluated [the 
veteran] and not found any evidence of skin pathology except 
loss of the hair."  Therefore, "no measurements [were] made 
[and veteran] had normal movement of the skin over the skull 
area."  The examination also found no "irregularity, 
atrophy or scaly evidence or dandruff in the head and no 
evidence of any skin pathology."  See VA medical 
examination, dated June 2005.

The Board finds that the evidence does not objectively 
demonstrate that the veteran's service-connected scar painful 
so as to warrant a compensable rating under Diagnostic Code 
7804.  In addition, a 10 percent disability rating under 
Diagnostic Code 7800 for a facial scar is not warranted, as 
none is shown. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
increased rating, namely the June 2005 VA medical 
examination.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107.  The claim for a 
compensable rating for a right parietal scar is, therefore, 
denied.  


ORDER

A compensable rating for a right parietal scar is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


